Citation Nr: 0420953	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-03 958	)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with discogenic pain at L5-6 and L6-S1.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.  

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for 
degenerative disc disease, a neck disorder, a higher original 
rating for a right knee disorder and the veteran's 
application to reopen his claim for service connection for 
residuals of a fractured nose.  

The Board of Veterans' Appeals (Board) in July 2001 denied 
the veteran's application to reopen his claim for service 
connection for residuals of a fractured nose and remanded his 
claims for service connection and an original rating to the 
RO.  The RO completed the development ordered in the July 
2001 remand and the veteran's claims were returned to the 
Board.  In April 2003 the Board denied the claim for an 
original rating in excess of 10 percent for the right knee 
disorder.  The issues of service connection for the back and 
the neck were remanded to the RO as inextricably intertwined 
with the issue of service connection for a left knee 
disorder.  The RO denied service connection for a left knee 
disorder in a September 2003 rating decision.  The veteran 
did not submit a notice of disagreement with the September 
2003 rating decision.  38 C.F.R. § 20.200, 20.201, 20.202 
(2003).  For that reason the issues currently in appellate 
status are limited to the issues of service connection for 
disorders of the low back and neck.  




FINDINGS OF FACT

1.  The veteran complained of low back pain in service in 
July 1982.  Examination revealed no discoloration, edema, 
normal range of motion and slight tenderness to palpation.  

2.  In service in December 1983 the veteran slipped and fell 
on a grease spot in the mess hall.  Subsequently he 
complained of back pain starting at the 3rd or 4th dorsal 
vertebra.  The assessment was muscle strain of the lower 
back.  

3.  The veteran fell in April 1992 injuring his right knee, 
low back and neck.  

4.  The RO granted service connection for a right knee 
disorder in March 1998.  

5.  There is no competent medical evidence which indicates 
the veteran's currently diagnosed degenerative disc disease 
of the lumbar spine and neck disorder began in service or are 
related to any incident in service.  

6.  There is no competent medical evidence which indicates 
the veteran's degenerative disc disease of the lumbar spine 
or neck disorder is caused by or proximately related to his 
service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the lumbar 
spine was not incurred in active military service or the 
initial post service year; and is not proximately due to or 
the result of his service-connected right knee disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (a) (2003).  

2.  The veteran's neck disorder was not incurred in active 
military service or the initial post service year; and is not 
proximately due to or the result of his service-connected 
right knee disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, ____Vet. App. ____(June 24, 
2001)(Pelegrini II) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") interpreted the 
law as requiring that the notice requirements of the VCAA 
mandated the claimant be informed of the provisions of the 
VCAA prior to the initial decision of the RO.  In this case 
the initial RO decision in February 1999 preceded the passage 
of the VCAA.  In such a case the Court noted the statute and 
the regulation provide for pre-initial-AOJ-adjudication 
notice, but the Court specifically recognized that, where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a) § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Instead, the appellant had the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  In July 2001 the Board remanded the claim for the 
RO to provide the claimant with such notice.  

The RO in August 2001 in compliance with the remand issued a 
letter to the appellant informing him of the provisions of 
the VCAA.  The letter notified the veteran of what the 
evidence must show to support his claim, what actions he must 
undertake and how the RO could assist him in obtaining 
evidence.  The RO in the August 2002 supplemental statement 
of the case informed the veteran of the evidence in the 
claims folder and what evidence was necessary to support his 
claim.  The Board in April 2003 again remanded his claim and 
informed the veteran of what actions he must take to identify 
evidence which the RO would then attempt to obtain.  The RO 
obtained the veteran's service medical records, his medical 
records from the Social Security Administration and his 
records of treatment from the VA.  The veteran has stated on 
several occasions that he was only receiving treatment at the 
Dallas VA.  In April 2002 and May 2003 VA examinations of the 
veteran were conducted and medical opinions were obtained.  A 
supplemental statement of the case was issued to the veteran 
in August 2003 which again explained the relevant laws and 
regulations, listed the additional evidence which had been 
obtained and explained what evidence was necessary to support 
the veteran's claims for service connection.  The RO sent the 
veteran a letter in August 2003 which explained what evidence 
was still needed from the veteran.  In September 2003 the RO 
readjudicated the claim and issued a supplemental statement 
of the case to the veteran.  The veteran submitted a 
statement in October 2003 requesting that his claim be 
expedited and stating that he had no additional evidence to 
submit.  Review of the claims folder reveals compliance with 
the new statutory and regulatory provisions.  No further 
actions to assist the veteran in developing his claims are 
required.  VA has satisfied its obligation to notify and 
assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2003).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003).  

Factual Background.  On service entrance examination in June 
1982 the veteran's spine was noted to be normal.  On his 
Report of Medical history dated in June 1982 he denied any 
history of recurrent back pain.  In July 1982 the veteran 
complained of having pain in the left hand and lower back for 
one day.  Examination of the lower lumbar spine revealed no 
discoloration or edema and range of motion of the back was 
normal.  There was slight tenderness to palpation.  There was 
no spasm, straight leg raising was negative and the veteran's 
deep tendon reflexes were 2 plus.  The assessment was the 
veteran had lumbar muscular pain.  Two days later an 
assessment of low back pain secondary to an injury was noted.  
The veteran was given a profile with no lifting for four 
days.  In December 1983 the veteran reported he slipped on a 
grease spot in the mess hall.  He complained of back pain 
starting at the 3rd or 4th dorsal vertebra.  He had prominent 
limited motion to the left side only.  He was able to lean 
forward to 90 degrees and sideways to 45 degrees.  There was 
tenderness at the 3rd and 4th dorsal level to about the 10th  
or 11th.  He could bend over and touch his knees.  He could 
bend to the right 30 degrees and to the left 45 degrees.  
There was no swelling or edema.  The assessment was muscle 
strain of the lower back.  Flexeril was prescribed and the 
veteran was on limited duty for five days.  Examination of 
the spine at service separation in March 1985 was normal.  On 
his March 1985 Report of Medical History the veteran did not 
report a history of recurrent back pain.  

Private medical records beginning in April 1992 reveal the 
veteran injured his knee on the job.  The veteran had slipped 
on some water at work.  The veteran was admitted to the 
hospital in May 1992 with internal derangement syndrome of 
the knee and probable patellar instability secondary to a 
tear of the medial retinaculum.  Arthroscopic surgery was 
performed on the right knee in May 1992 to correct 
instability of the knee.  In the interim the veteran began to 
have back pain associated with the injury on the job.  He had 
a moderate degree of tenderness to touch across the 
paravertebral muscles of the dorso-lumbar spine area.  His 
range of motion in flexion/extension was minimally decreased.  
He had minimal difficulty turning from side to side and 
coming from prone/supine to sitting position.  His muscle 
grades in the low back were in the 4/5 range.  He had a 
successful recovery from his knee injury.  His gait pattern 
was within normal limits.  An October 1992 letter from his 
private neurologist reveals the veteran had low back and 
right hip/buttock pain.  The veteran had had the problem for 
about six months.  His symptoms had started in April when he 
slipped and fell at work.  A Magnetic Resonance Imaging in 
September 1992 revealed a posterior fissure with a leak at 
L4-5 which produced dull pain.  At L5-6 he had a floppy 
pattern with no pain production.  At L6-S1 the disc had a 
degenerative pattern and created a sharp low back pain to the 
left hip.  The impression was two level disc degenerative 
disease with discogenic pain at L5-6 and L6-S1.  

VA records dated in 1998 reveal the veteran was being seen in 
the Pain clinic.  A history noted the veteran had chronic low 
back pain for six years that radiated to both lower 
extremities.  He also had neck pain.  In 1992 he had an 
industrial accident when he slipped in oil injuring his back 
and right knee.  Examination revealed the cervical spine was 
non-tender.  X-rays of the lumbosacral spine revealed 
narrowing of the L5 disc space and spina bifida occulta.  The 
assessment was lumbar spondylosis.  

A physical examination performed by the VA in March 1999 
revealed normal motion of the neck.  The initial impression 
was the veteran had no acute medical problems.  The examiner 
noted he was followed by the orthopedics department for his 
knees and back.  

A VA orthopedic evaluation was conducted in April 2002.  The 
veteran reported he fell from a rope, a distance of about a 
hundred feet, and hit his right knee in a hole.  It caused 
knee pain and swelling and tore his patella.  The knee was 
repositioned and he was put in a brace.  Subsequently he fell 
on three occasions each time dislocating his patella and 
which was put back in place.  On the last occasion in 1992 
after hurting his knee he slipped down at work and also hurt 
his back.  An arthroscopic procedure repaired his knee in 
1992.  Subsequently he had occasional stiffness, and only 
minimal pain.  His right knee was now stable and was not 
giving him significant problems.  The veteran had severe 
continuous back pain.  He used a TENS unit.  The diagnoses 
were chronic neck pain, moderate symptoms, with a normal 
examination of the neck and normal X-rays of the neck in 
January 1998; and degenerative and traumatic arthritis of the 
lumbar spine with associated disc disease.  In the VA 
examiner's opinion the veteran's difficulty with his low back 
was secondary to the injury he sustained in 1992 coincident 
to the recurrent injury to the right knee.  The subsequent 
development of difficulty with his neck was thought to be 
initiated by the difficulty in his low back.  The difficulty 
with his low back was due to injury sustained in 1992 and was 
not secondary to his knee.  The examiner noted the veteran 
had some low back symptoms in service but they resolved with 
conservative measures and there was no significant back 
disability until after the injury in 1992.  He had no neck 
symptoms until after the injury in 1992.  The problems with 
his low back and neck were not related to his injuries in 
service.  There was no significant disability of the neck.  

A second VA examination was conducted in May 2003.  The 
examiner noted minimal C4-5 anterior spurring.  Degenerative 
disc disease of the low back was diagnosed.  Examination of 
the right knee showed a stable knee which was not causing 
major symptoms at that time.  Movement of the right knee was 
essentially full though it was apparently impaired to the 
slight degree based on the size of the thigh and the calf.  
In the examiner's opinion the right knee was not responsible 
for causing the changes in the back and neck.  He wrote as 
follows:  

The only question was whether or not they 
are due to the knee, because the knee 
gave way and the patient fell and then 
injured them.  The history given sounds 
more like the patient slipped on wet, 
greasy spot and fell injuring his back 
and neck.  It is true he also injured his 
right knee and apparently there was 
enough of a problem following the fall 
that it led to his having the 
arthroscopic surgery and patella 
realignment.  The physical therapy 
evaluation sheet gives an assessment 
narrative which states that the patient 
states that at work he stepped and 
slipped in a puddle of oil and water, 
fell and injured his knee on April 17, 
1992.  The physician did a history mainly 
directed at the knee, which did not 
mention the back.  It is my opinion that 
the back and neck disorders were not due 
to the left (sp) knee disorder that 
originated in service.  In my opinion the 
back and neck disorders were not 
aggravated by the patient's service-
connected right knee problem.  This is 
still a difficult decision and I think 
the issue revolves around whether or not 
the veteran's knee slipped out of place 
and he fell or whether he slipped on a 
greasy wet spot and fell-further injuring 
his knee and the other structures.  It 
also concerns me that the back and neck 
did not seem to be part of the presenting 
medical problems after the fall until 
after an interval of time occurred and 
the situation became more complicated.  

Analysis.  In this instance the veteran has advanced 
alternative theories of entitlement.  He has asserted that 
his back and neck disorders are related to incidents in 
service and that they were caused by his service-connected 
right knee disorder.  

First, the Board considered whether the currently diagnosed 
degenerative disc disease of the lumbar spine was related to 
the complaints of low back pain and diagnoses of muscle 
strain in service.  At his hearing in March 2000, the veteran 
stated he injured his back in service and was treated for 
muscle strain.  After service his back throbbed but it was 
nothing major.  He did not seek treatment for his back after 
his service separation until he fell and injured it a second 
time.  (T-3).  That is consistent with the medical records 
which reveal the veteran was treated on two separate 
occasions in service for muscle strain of the lower back.  He 
was treated and placed on a profile for a few days.  No 
complaints of continuing or chronic back pain appear in the 
service medical records.  At service separation no 
abnormality of the spine was noted.  The veteran denied 
having recurrent back pain.  The next indication of back pain 
appears after the injury in April 1992, almost seven years 
after the veteran's separation from the service.  

As to the neck disorder, there are no complaints of neck pain 
in the service medical records or during the initial post 
service year.  The first medical record of complaints of neck 
pain appears after the April 1992 fall.  The VA examiner in 
May 2003 clearly stated the low back and neck were related to 
the fall.  In this case the veteran's low back and neck 
disorder are clearly attributable to an intercurrent cause, 
the April 1992 fall.  38 C.F.R. § 3.303(b)(2003).  The Board 
has concluded that the veteran's current low back and neck 
disorders were not incurred in service or during the initial 
post service year.  

The veteran has also asserted that his low back and neck 
disorders were caused by his service-connected right knee 
disorder.  The Board carefully reviewed the private medical 
records for the period immediately after the veteran fell in 
April 1992.  None of the records indicate the veteran fell 
because his right knee collapsed or locked causing him to 
fall.  The records all state the veteran fell because he 
slipped on a greasy or wet spot and then injured the right 
knee.  There is nothing in the record which would indicate 
the right knee disability caused the fall.  

In May 2003 the VA physician examined the veteran, reviewed 
the claims folder and concluded the fall was not caused by 
the veteran's right knee and that the right knee had not 
caused the veteran to develop the low back and neck 
disorders.  In Reiber v. Brown, 7 Vet. App. 513 (1995) the 
Court held that whether a service-connected disability caused 
another disability was a "question of medical causation."  
The only evidence indicating the veteran's neck and low back 
disorders are related to the veteran's service-connected 
right knee disorder are the statements of the veteran.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1)(2003).  

The veteran testified he was told by his physicians his right 
knee caused the neck and back problems.  The Board has 
searched the record and found no such statements in the 
treatment records.  At the hearing in March 2000 the Hearing 
Officer explained to the veteran that a statement from a 
physician to the effect his service-connected disability 
caused his neck and back disorders was the kind of evidence 
needed to support his claim.  (T-9).  The veteran did not 
submit any statements from physicians to support his claim or 
identify the physician he claims told him his right knee 
caused his back and neck disorders.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury or 
service connected disability.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In this instance there is no medical 
evidence which provides a nexus between either the in-service 
injuries or the service connected disability and the 
currently diagnosed degenerative disc disease of the lumbar 
spine and the neck disorder.  For that reason service 
connection for degenerative disc disease of the lumbar spine 
and a neck disorder is not warranted.  


ORDER 

Service connection for degenerative disc disease with 
discogenic pain at L5-6 and L6-S1 is denied.  

Service connection for a neck disorder is denied.  




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



